Citation Nr: 0933568	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  08-10 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954, during the Korean Conflict.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA), Columbia, South Carolina, Regional 
Office (RO), which denied service connection for bilateral 
hearing loss and tinnitus.  The Veteran disagreed with such 
decisions and subsequently perfected an appeal.   

In July 2008, the Veteran testified before a Decision Review 
Officer (DRO) at the RO.  In July 2009, the Veteran testified 
before the undersigned Veterans Law Judge sitting at the RO.  
A copy of the hearing transcripts is of record and has been 
reviewed.

During the hearing, the Veteran submitted additional evidence 
along with a waiver of initial RO consideration.      

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service treatment records (STRs) are negative 
for complaints, treatment, and diagnoses of tinnitus, and a 
current diagnosis of tinnitus is not objectively 
demonstrated.




CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA duty to notify was satisfied by a November 2007 
letter.  This letter fully addressed all three notice 
elements; informed the Veteran of what evidence was required 
to substantiate his service connection claim; and of the 
Veteran's and VA's respective duties for obtaining evidence.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, that will assist in 
substantiating or that is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

In an attachment to the November 2007 notice letter, the RO 
also advised the Veteran as to how disability ratings and 
effective dates are awarded, as required in Dingess.  See 19 
Vet. App. at 486.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
the procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder 
contains STRs, private treatment records, a photo of the 
Veteran in-service, and statements submitted by and on behalf 
of the Veteran.  As noted, the Veteran was provided a RO 
hearing before a DRO and travel Board hearing before the 
undersigned Veterans Law Judge.  A copy of the hearing 
transcripts is of record and has been reviewed.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Service Connection Claim for Tinnitus

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Here, the Veteran is seeking service connection for tinnitus.  
However, review of the record shows no diagnosis of tinnitus. 

The Veteran's STRs and post-service medical records, 
including private medical treatment, are negative for 
complaints, treatment, or diagnoses of tinnitus. Although the 
Veteran complained of having tinnitus (see July 2008 DRO 
Hearing Transcript; June 2009 Board Hearing Transcript), no 
diagnosis of tinnitus was made by a medical practitioner.  
There is no current disability, thus the first element of the 
service connection claim has not been satisfied.   

Congress specifically limits entitlement for service 
connected disease or injury to cases where incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim for service 
connection.  See Brammer, 3 Vet. App. at 225.  Thus, in this 
case, without evidence of a current clinical diagnosis, 
direct service connection for tinnitus must be denied.

The Board notes that the Veteran has not been afforded a 
medical examination regarding his claimed tinnitus 
disability.  However, pursuant to the VCAA, a medical opinion 
should be obtained if the evidence shows the presence of a 
current disability, and indicates the disability may be 
associated with service.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  As there is no 
evidence of a current diagnosis of tinnitus, the Board finds 
that an examination is not warranted.

Since there is no competent evidence of record demonstrating 
a current disability of tinnitus to meet the threshold 
question in a service connection claim, the claim of service 
connection for tinnitus must fail.  

The Board concludes that tinnitus was not incurred in or 
aggravated by service.  The benefit-of- the-doubt doctrine 
has been considered, however, as the preponderance of the 
evidence is against the claims, it is inapplicable in the 
instant appeal.  38 U.S.C.A § 5107(b); see also Gilbert, Vet. 
App. at 54.


ORDER

Entitlement to service connection for tinnitus is denied.


REMAND


The Veteran also seeks service connection for bilateral 
hearing loss, which he maintains was incurred in-service.  
Although the Board regrets the delay, further development is 
necessary prior to analyzing the claim on the merits.  

Ass noted, a service connection claim requires medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Veteran is currently diagnosed with a bilateral hearing 
loss disability.  See February 2002 and August 2003 
Audiograms, Beltone Audiology.  

Further, the Veteran's DD-214 indicates that he served as a 
sergeant with the Det. 1 Headquarters Company, 101st Airborne 
Division, in Fort Jackson, South Carolina.  No military 
occupational specialty was listed on the Veteran's DD-214, 
but he completed training for the Adjutant General Corps, a 
Personnel Management Specialist, and a clerk typist.  The 
Veteran claims that as a sergeant training recruits in Fort 
Jackson in 1952, he was training recruits to throw grenades 
and was exposed to loud noise when a grenade went off near 
him.  See October 2007 "Veteran's Application for 
Compensation and/or Pension," VA Form 21-526; July 2008 DRO 
Hearing Transcript; June 2009 Board Hearing Transcript; June 
2009 Type-Written Statement from the Veteran.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's currently diagnosed bilateral hearing 
loss is related to service, specifically exposure to loud 
noise from grenade training in-service.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4).  The 
fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 
(2008).  Where further evidence, or clarification of the 
evidence, is needed for proper appellate decision-making, a 
remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2008).

Review of the claims folder also reveals that a complete copy 
of the Veteran's service personnel records has not been 
obtained and associated with the claims folder.  Such records 
may verify whether the Veteran was exposed to his claimed in-
service noise exposure. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO/AMC should obtain and 
associate with the claims folder, 
through the appropriate channels, the 
Veteran's complete service personnel 
records.

To the extent there is any attempt to 
obtain records, including any 
unsuccessful attempts, the claims file 
must contain documentation of the 
attempts made.  The Veteran and his 
representative should also be informed 
of the negative results, and should be 
given an opportunity to obtain the 
records.    

2.  After completion of the above 
development, the Veteran should be 
afforded a VA examination to determine 
the nature and etiology of his 
bilateral hearing loss disability.  
Specifically, the VA examiner should 
confirm the Veteran's bilateral hearing 
loss disability and should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or greater) that any current bilateral 
hearing loss disability is related to 
the Veteran's service, specifically his 
claimed in-service noise exposure as a 
sergeant training recruits with live 
grenades.  

A complete rationale should be provided 
for any opinion.  The claims folder 
should be made available to the 
examiner for review.  The entire claims 
file must be reviewed by the examiner 
in conjunction with examination and the 
report should state that such review 
has been accomplished.

3.  Upon completion of the above-
requested development, the RO/AMC 
should readjudicate the Veteran's 
service connection claim for bilateral 
hearing loss, taking into account any 
newly obtained evidence.  If the 
service connection claim remains 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case as 
to the issues remaining on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the outcome of 
this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 failure 
to cooperate by not attending the requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


